          Case 2:18-cv-01425-AKK Document 4 Filed 10/02/18 Page 1 of 2                              FILED
                                                                                           2018 Oct-02 PM 03:23
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA



                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION
                                  )
EMILY KINNELL,                    )
                                  )
                                  )
          Plaintiff,              ) Case No.: 2:18-CV-01425-AKK
     v.                           )
                                  )
CHW GROUP, INC. d/b/a CHOICE HOME )
WARRANTY,                         )
                                  )
                                  )
          Defendant.              )

                                  NOTICE OF SETTLEMENT

       Plaintiff, EMILY KINNELL, (“Plaintiff”), through her attorney, Walker McMullan,

Attorneys, informs this Honorable Court that the Parties have reached a settlement in this case.

Plaintiff anticipates dismissing this case, with prejudice, within 30 days.

DATED: October 2, 2018

                                              Respectfully submitted,
                                              WALKER MCMULLAN, ATTORNEYS

                                      By: /s/ M. Brandon Walker
                                              M. Brandon Walker
                                              Walker McMullan, Attorneys
                                              242 West Valley Avenue, Suite 312
                                              Birmingham, AL 35209
                                              Tel: 205-417-2541
                                              brandon@walkermcmullan.com
                                              Attorney for Plaintiff




\
          Case 2:18-cv-01425-AKK Document 4 Filed 10/02/18 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On October 2, 2018, I electronically filed the Notice of Settlement with the Clerk of the
U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of Settlement
to Defense Counsel, Brian S. Tretter, at btretter@choicehomewarranty.com.

                                                    By: /s/ M. Brandon Walker
                                                            M. Brandon Walker
